In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00286-CV

PHILIP T. PIXLER, Appellant                   §   On Appeal from the 271st District
                                                  Court
                                              §
V.                                                of Wise County (CV17-10-820-A)
                                              §
                                                  August 26, 2019
CITY OF NEWARK, ASHLEY D.                     §
MCSWAIN, WILLIAM ANDREW MESSER,                   Opinion by Chief Justice Sudderth
MACK REINWAND, RENE CULP,
PAMELA THOMPSON, TAYLOR
BURTON, AND JEANINE M. INMAN,
Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Philip T. Pixler shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Bonnie Sudderth_________________
                                           Chief Justice Bonnie Sudderth